Citation Nr: 1816490	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  09-49 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total right knee replacement, to include entitlement to a rating in excess of 10 percent for traumatic arthritis/mild synovitis with degenerative arthritis prior to June 18, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, A.H., and R.B.


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Roanoke, Virginia currently retains jurisdiction.  The Board most recently remanded this appeal for additional development in July 2017.

A personal Board hearing was conducted between the Veteran and undersigned in July 2013.  A transcript is associated with the record.


FINDINGS OF FACT

1.  There is no objective medical evidence of slight, moderate, or severe recurrent subluxation or lateral instability of the right knee.

2.  Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's right knee disability has not manifested chronic residuals consisting of severe painful motion or weakness; limitation of extension to 5 degrees or limitation of flexion to 60 degrees; ankylosis; or impairment of the tibia and fibula.  

3.  There was a meniscal tear and swelling prior to June 18, 2014, that is consistent with dislocated semilunar cartilage and effusion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status post total right knee replacement have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2017).

2.  The criteria for a rating in excess of 10 percent for traumatic arthritis/mild synovitis with degenerative arthritis of the right knee prior to June 18, 2014, have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261.

3.  The criteria for a separate 20 percent, but not greater, rating for dislocated semilunar cartilage have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5258.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in July 2017 for additional development.  That included obtaining a VA examination.  There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of the August 2017 examination.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The Veteran's traumatic arthritis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-5010.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

By way of history, the Veteran underwent a total right knee replacement in June 2014.  An August 2014 rating decision granted service connection for status post total right knee replacement and assigned a temporary 100 percent rating effective June 18, 2014 and a 30 percent rating from August 2015.  A November 2014 rating decision granted service connection for a right knee scar and assigned a noncompensable rating.

Diagnostic Code 5003 addresses degenerative arthritis.  Under that code, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Without limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.

Diagnostic Code 5010 addresses arthritis due to trauma.  Traumatic arthritis substantiated by X-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5055 addresses knee replacement (prosthesis).  A 100 percent rating is assigned for one year following implantation of prosthesis.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Residuals consisting of intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  A minimum rating of 30 percent is assigned.	

Diagnostic Code 5256 addresses ankylosis of the knee.  A 60 percent rating requires extremely unfavorable, in flexion at an angle of 45 degrees or more.  A 50 percent requires in flexion between 20 degrees and 45 degrees.  A 40 percent rating requires in flexion between 10 degrees and 20 degrees. A 30 percent rating requires favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.

Diagnostic Code 5257 addresses other impairment of the knee.  Under that code, a 10 percent rating requires slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258 assigns a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 assigns a 10 percent rating for removal of symptomatic semilunar cartilage.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under that code, a noncompensable rating requires flexion limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 addresses limitation of extension of the leg.  Under that code, a noncompensable rating requires extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

At the July 2008 VA examination, flexion of the right knee was 120 degrees and extension was 0 degrees with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations.  The examiner noted giving way, pain, stiffness, and weakness, but no instability or episodes of dislocation or subluxation.  X-ray imaging showed very early signs of degenerative joint disease.

At the May 2014 VA examination, flexion of the right knee was 125 degrees with objective evidence of painful motion at 125 degrees.  There was no limitation of extension and no objective evidence of painful motion.  Upon repetitive motion, measurements of ranges of motion were identical.  The examiner noted less movement than was considered normal, pain on movement, swelling, deformity, and disturbance of locomotion, but determined that weakness, fatigability, or incoordination did not significantly limit functional ability during flareups or when the joint is used repeatedly over time.  The results of muscle strength and joint stability testing were normal.  A meniscal tear was noted.

At the November 2014 VA examination, flexion of the right knee was 0 to 125 degrees, and extension was 125 to 0 degrees.  Although the examiner stated that pain caused functional loss with repeated use over time, repetitive motion testing showed no additional functional loss or range of motion.  The examiner noted swelling, deformity, and disturbance of locomotion, but no recurrent subluxation, lateral instability, or ankylosis.  The examiner indicated that residuals of the Veteran's total knee joint replacement were intermediate degrees of residual weakness, pain, or limitation of motion.
At the May 2016 VA examination, flexion of the right knee was 0 to 100 degrees, and extension was 100 to 0 degrees.  Upon repetitive motion, there was no additional functional loss or range of motion.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was conducted during a flareup, and pain was noted to significantly limit functional ability with flareups, as reflected in the range of motion measurements.  The examiner noted less movement than normal, disturbance of locomotion, and interference with standing.  The results of the joint stability testing were normal, and no history of recurrent subluxation or lateral instability was noted. The examiner indicated that residuals of the Veteran's total knee joint replacement were intermediate degrees of residual weakness, pain, or limitation of motion.

At the August 2017 VA examination, flexion of the right knee was 0 to 100 degrees, and extension was 100 to 0 degrees.  Although the examiner indicated that pain significantly limited functional ability with repeated use over a period of time, there was no additional functional loss or range of motion on repetitive motion.  No ankylosis was noted, and the results of joint stability testing were normal with no joint instability and no history of recurrent subluxation or lateral instability.  The examiner indicated that residuals of the Veteran's total knee joint replacement were intermediate degrees of residual weakness, pain, or limitation of motion.

The Veteran is not entitled to a rating in excess 30 percent for status post total right knee replacement.  The November 2014, June 2016, and August 2017 VA examinations indicated intermediate degrees of residual weakness, pain, or limitation of motion, rather than chronic residuals consisting of severe painful motion or weakness as required for a 60 percent rating under Diagnostic Code 5055.  Nevertheless, intermediate residuals of a knee replacement also require consideration under Diagnostic Codes 5256, 5261, and 5262.  

With respect to ankylosis, the November 2014 and August 2017 examinations did not find ankylosis, and although the June 2016 examination report does not provide a response for ankylosis, the Veteran had range of motion in the right knee, indicating that he does not have ankylosis.  With respect to limitation of extension, the November 2014, June 2016, and August 2017 reports show that the Veteran's extension was not limited to 5 degrees or greater.  Neither do the examinations show malunion or nonunion of the tibia and fibula.  As such, the Veteran is not entitled to a rating under Diagnostic Codes 5256, 5261, or 5262.

Turning to the Veteran's traumatic arthritis, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5010, which is rated by the criteria of Diagnostic Code 5003.  The evidence of record shows some limitation of motion, but does not show flexion limited to 60 degrees or fewer, or extension limited to 5 degrees or greater, which precludes the assignment of even a noncompensable rating under Diagnostic Codes 5260 and 5261.  In addition, the Veteran has already been assigned a 10 percent rating for painful motion of the right knee, meaning that assigning a separate rating for painful motion under Diagnostic Code 5003 in the absence of additional disability would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14.

However, consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Codes 5257, 5258, and 5259, and giving the Veteran the benefit of the doubt in this regard, the Board finds that a separate compensable rating of 20 percent is warranted under Diagnostic Code 5258 for the period prior to June 18, 2014.  More specifically, the May 2014 examiner noted a meniscal tear and swelling, and the Board finds that these symptoms are sufficiently consistent with dislocated cartilage and effusion to warranted the separate rating.  The Board further finds that this additional rating is more consistent with the level of severity of the Veteran's condition in the period leading to his knee replacement.  Neither the July 2008 nor May 2014 examinations found removed semilunar cartilage to warrant a separate 10 percent under Diagnostic Code 5259 for this time period.  

The Board acknowledges the lay reports of right knee instability from the Veteran and his girlfriend, and his use of a cane, brace, and walker.  However, none of the VA examination reports found recurrent subluxation or lateral instability.  In fact, the results of joint stability testing were normal.  The DBQs were completed by medical professionals who formulated those conclusions based on a physical examination, review of the record, and interview of the Veteran.  The Board has no basis to contradict the conclusions made by the examiners.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59 and concluded that such is not warranted.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.

The additional limitation (functional loss) experienced by the Veteran due to pain was accounted for by the VA examiners when determining his range of motion.  The examiners reported range of motion that included specific findings pertaining to pain.  As to the lay statements describing the Veteran's right knee symptomology and reports of pain during flare-ups, weakness, lack of endurance, and similar complaints, the evidence does not demonstrate additional functional limitation more closely approximating the criteria for a higher rating.






ORDER

Entitlement to a rating in excess of 30 percent for status post total right knee replacement is denied.

Entitlement to a rating in excess of 10 percent for traumatic arthritis/mild synovitis with degenerative arthritis prior to June 18, 2014, is denied.

Entitlement to a separate 20 percent, but not greater, rating for a meniscal tear and swelling prior to June 18, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


